Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji (US 2012/0299978).
As for claim 1, Chaji teaches a display device (display system 50; fig. 1; [0032]) comprising: 
a pixel circuit (pixel 10; [0033-0034]) on a substrate (pixels in display panel 20 are inherently deposited over a circuit substrate); 
a data line (e.g. 22i; [0036]) configured to transmit a data signal (carries programming voltage or current) for the pixel circuit (e.g. top left pixel) on the substrate; 
a monitoring circuit (monitoring system 12; [0039]); 
a monitoring line (monitor line 278; fig. 7A; [0103]) on the substrate; 
a monitoring pad to connect the monitoring line and the monitoring circuit on the substrate; and 
a data pad separated from the monitoring pad to supply the data signal to the data line on the substrate, 
wherein the pixel circuit (pixel 270; fig. 7A; [0103]) comprises: 
a driving transistor (driving transistor 284) configured to control an amount of electric current supplied to a light-emitting element (voltage across capacitor 292 determines the current to OLED 288); and 
a first switching transistor (emission transistor 286) disposed between the light-emitting element and the driving transistor (in between as shown), the first switching transistor switching between supplying and not supplying the light-emitting element with electric current from the driving transistor (supplies current when turned on by active EM signal), 
wherein the monitoring circuit (monitoring system 12) monitors a signal (when transistor 282 is turned on by active SEL signal) at a monitoring point located between the driving transistor and the first switching transistor in the pixel circuit (see node between driving transistor 284 and emission transistor 286) via the monitoring line (monitor line 278 connects the node at one end and the monitoring system 12 at the other end), and 
wherein the monitoring line is disposed not to overlap the data pad and is connected with the monitoring point.
Chaji does not specifically teach 
a monitoring pad to connect the monitoring line and the monitoring circuit on the substrate; and a data pad separated from the monitoring pad to supply the data signal to the data line on the substrate, wherein the monitoring line is disposed not to overlap the data pad and is connected with the monitoring point.
On the other hand, it is natural that there would be monitoring pad and data pad at the data driver 4 (fig. 1) as a way to connect between the pixel array and the data driver, which is usually a separate integrated circuit. Also, the monitoring line would not overlap the data pad since the monitoring line/pad combination and the data line/pad combination are not supposed to be connected.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to provide separate and non-overlapping monitoring line/pad and data line/pad for the reason above.
Based on the examiner’s understanding, the claim is referring to the embodiment of fig. 7-10.  As such, the rejection to the claim could be overcome by appending 
“wherein the monitoring circuit also provides a correction signal at the monitoring point, as needed.”

Response to Arguments
Applicant's arguments filed on 3/9/22 have been fully considered but they are not persuasive. Applicant’s argument is based on fig. 2A, 2B, 3A, and 3B of Chaji.  However, the examiner’s rejection has been based on fig. 1 and 7A, in which the data line 272 and monitor line 278 are separate.

Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the monitoring transistor is controlled to be ON to supply a monitoring signal from the monitoring point to the monitoring line in a period different from a period in which the data signal is supplied to a gate of the driving transistor via the data line, of claim 4 (see S2 and S3; fig. 7 and 8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628